Citation Nr: 0913371	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-22 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 0 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1952 to 
March 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for bilateral 
hearing loss and awarded a noncompensable (0 percent) rating, 
effective June 24, 2002.  The Veteran testified at a hearing 
at the RO in May 2006.  A transcript of the hearing is of 
record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Bilateral hearing loss is manifested by no more than Level II 
hearing loss in both ears.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 0 percent 
for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.7, 4.85, 4.86 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In May 2004, the RO notified the Veteran of the relative 
responsibilities of VA and the Veteran in substantiating the 
record.  In October 2007, the RO sent the Veteran a letter 
noting that the bilateral hearing loss claim was on appeal 
and would be addressed at a later time.  The letter went on 
to note the general criteria for substantiating an increased 
rating claim and the criteria for assigning a disability and 
effective date for benefits.  While the notice letters were 
not provided prior to the initial December 2002 rating 
decision granting service connection for bilateral hearing 
loss, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an October 2008 supplemental 
statement of the case, following the provision of notice.  
The Veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
notified the Veteran of the general criteria for an increased 
rating claim, and notified the Veteran of the respective 
responsibilities of VA and the Veteran in substantiating the 
record.  

While the notice letters included the general criteria for 
submitting evidence that the hearing loss disability was 
worse, the general procedure for assigning disability 
ratings, and the impact the disability had on the Veteran's 
employment, the letters did not notify the Veteran of the 
rating criteria for hearing loss or that the Veteran should 
submit evidence of how the hearing loss disability affects 
his daily life.  Thus, VA's duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Any notice errors, however, did not affect the essential 
fairness of the adjudication as VA has obtained all relevant 
evidence, and as the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores, 22 Vet. App. at 48.  Specifically, the Veteran 
testified at the RO hearing about how his hearing loss 
disability affects his daily life.  His representative also 
noted the hearing loss findings on the last VA examination 
and noted that these findings should warrant a higher rating 
under the regulations.  The representative is presumed to 
have basic knowledge of the applicable criteria for the 
Veteran's claim and to have communicated this information to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
438- 439.  These actions by the Veteran and his 
representative indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process regarding both the rating criteria for 
hearing loss and the effect of the disability on the 
Veteran's daily life.  As both actual knowledge of the 
Veteran's procedural rights and the evidence necessary to 
substantiate the claim have been demonstrated, and he has had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the Veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant 
evidence.   

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
the hearing loss disability, and afforded the Veteran the 
opportunity to give testimony before the RO.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for bilateral hearing loss 
in December 2002 assigning a 0 percent evaluation, effective 
June 24, 2002.  The Veteran contends that his disability is 
worse than represented by a 0 percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. 38 C.F.R. § 4.85(a).

On the authorized VA audiological evaluation in November 
2002, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
40
65
36
LEFT
10
25
65
70
43

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 84 percent in the left ear.  
Results were consistent and showed a significant high 
frequency hearing loss in both ears.  

On the authorized VA audiological evaluation in June 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
45
60
39
LEFT
20
35
65
60
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

On the authorized VA audiological evaluation in August 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
60
70
55
LEFT
50
55
75
75
64

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

The VA audiological findings when applied to the above cited 
rating criteria translate to literal designations no higher 
than Level II hearing loss in both ears.    Level II hearing 
loss in both ears supports the assignment of a noncompensable 
(0 percent) hearing loss disability evaluation. See C.F.R. §§ 
4.85, 4.87, Tables VI and VII.  The audiological evaluations 
do not show that the Veteran's acuity falls under the 
exceptional patterns of hearing impairment as provided under 
38 C.F.R. § 4.86 which applies when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  Accordingly, application of 
38 C.F.R. § 4.86 is not warranted.

The level of hearing loss impairment has been relatively 
stable throughout the appeals period, or at least has never 
been worse than what is warranted for a 0 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  An August 2007 memorandum from a 
Vocational Rehabilitation counselor notes that the Veteran's 
service-connected PTSD, vision, and hearing loss issues 
combine to make competitive employment difficult to obtain; 
but the record does not show any evidence of marked 
interference with employment solely due to the hearing loss 
disability.  Additionally, the evidence does not show any 
frequent periods of hospitalization due to hearing loss.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.    

The Veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The preponderance of the evidence is against an initial 
evaluation in excess of 0 percent for bilateral hearing loss; 
and there is no doubt to be resolved. Gilbert v. Derwinski, 1 
Vet. App. at 57-58.




ORDER

Entitlement to an initial evaluation in excess of 0 percent 
for bilateral hearing loss is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


